DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/22/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 11, 12, 15-17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Langlois (Pub. No.: US 2016/0341811 A1) in view of Hartenstein (US 2016/0043478 A1).



However, Langlois does not expressly disclose wherein a radiation pattern having a uniform antenna gain results from each antenna in the plurality of antenna,  each antenna in the plurality of antenna is an omnidirectional antenna.
In the same field of endeavor, Hartenstein discloses wherein a radiation pattern having a uniform antenna gain results from each antenna in the plurality of antenna (FIG. 3 shows a top view of an example radiation pattern … Radiation patterns 302, 
Therefore, it would have been obvious to a person of ordinary skill in the art,
before the effective filing date of the claimed invention, to combine the teachings of Hartenstein with the teachings of Langlois in order to improve isolation between antennas.

Consider claim 12, and as applied to claim 11 above, Langlois discloses that relative signal strengths received at each of directional antennas 121-128 can be used to determine an approximate angle of the transmitting portable electronic device relative to the antennas and to the beacon, and range or distance from the beacon can also be determined using signal strength measurements (paragraph 47).

Consider claim 15, and as applied to claim 11 above, Langlois discloses signal source 141 coupled to antennas 121-128 via multiplexer 151, see Fig. 1 and paragraph 

Consider claim 16, and as applied to claim 11 above, Langlois discloses wherein the processor encodes a data packet based on which antenna in the plurality of antenna is used to transmit the data packet (In order to assist the receiving device in determining which directional antenna the signal was received from at any particular time, the signal transmitted from beacon 100 may include unique identifiers that are associated with each antenna, see paragraph 32).

Consider claim 17, and as applied to claim 16 above, Langlois discloses wherein each of the plurality of antenna transmit a plurality of data packets simultaneously or by time division multiplex (multiplexer 151 provides the output to only one of directional antennas 121-128 at any particular time, paragraph 18).

Consider claim 21, Langlois discloses an object position location method, comprising the steps of:
 receiving or transmitting an advertising signal at a location unit, (An object positioned some distance from beacon 100 will receive the signals transmitted by one, some, or all of directional antennas 121-128, paragraph 22; A portable electronic device, such as a smartphone, transmits an RF signal that is received by one of directional antennas 121-128, paragraph 47) the location unit comprising: 

receiving at least one communication signal from at least one node (each of directional antennas 121-128 may be operated as a receiving antenna with multiplexer 151 switching between the antennas to route signals received from the antennas to a single RF receiver. A portable electronic device, such as a smartphone, transmits an RF signal that is received by one of directional antennas 121-128 at a time while the input to the receiver is switched among the antennas, paragraph 47); 
calculating a distance to the at least one node based on the received signal
strength and/or angle information of the at least one communication signal (if the output signal strength of the directional antennas is known, a radial distance of the object from beacon 100 may be estimated using the strength of the signal received at the object and known characteristics about the degradation of the signal or decrease in strength of the signal over distance, paragraph 29; The relative signal strengths received at each of directional antennas 121-128 can be used to determine an approximate angle of the transmitting portable electronic device relative to the antennas and to the beacon, paragraph 47); and

However, Langlois does not expressly disclose wherein each antenna of the plurality of antenna is an omnidirectional antenna and has a radiation pattern having a uniform antenna gain.
In the same field of endeavor, Hartenstein discloses wherein each antenna of the plurality of antenna is an omnidirectional antenna and has a radiation pattern having a uniform antenna gain (Antennas 114, 116, 118, 124, 126, and 128 are all omni-dual-band monopole antennas in accordance with the present invention, paragraph 37; FIG. 3 shows a top view of an example radiation pattern … Radiation patterns 302, 304, and 306 are the azimuth plots for antennas 128, 124, and 126, respectively, that are shown in FIG. 1. Likewise, radiation patterns 312, 316, and 314 are the azimuth plots for antennas 114, 118, and 116, respectively, that are shown in FIG. 1. Together, these radiation patterns illustrate the omni-directional characteristics, paragraph 39, [the combined  patterns result a radiation pattern having a uniform antenna gain, and each individual antenna radiation pattern has a radiation pattern with uniform antenna gain in the intended coverage area]).
Therefore, it would have been obvious to a person of ordinary skill in the art,


Consider claim 22, and as applied to claim 11 above, Langlois discloses wherein the plurality of antenna utilizes either angle information, received signal strength, or a combination thereof to determine a position in space (Langlois further discloses that relative signal strengths received at each of directional antennas 121-128 to a single RF receiver can be used to determine an approximate angle of the transmitting portable electronic device relative to the antennas and to the beacon, and range or distance from the beacon can also be determined using signal strength measurements, paragraph 47).

Consider claim 23, and as applied to claim 21 above, Langlois discloses wherein the step of calculating a position include a calculation based on at least one received signal strength and/or angle information of one of the advertising signal or the communication signal and the distance to the at least one node (The relative signal strengths received at each of directional antennas 121-128 can be used to determine an approximate angle of the transmitting portable electronic device relative to the antennas and to the beacon, similar to other examples disclosed herein. The range or distance of the portable electronic device from the beacon can also be determined using signal strength measurements and/or one of the other techniques disclosed herein, paragraph 47).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Langlois in view of Hartenstein, and further in view of Crawford (US 6433742 B1).

Consider claim 13, and as applied to claim 11 above, Langlois discloses sharing  operational angles with at least one of the plurality of antenna (An object positioned some distance from beacon 100 will receive the signals transmitted by some, or all of directional antennas 121-128, paragraph 22).
However, the combination of Langlois and Hartenstein does not expressly disclose wherein each of the plurality of antenna are offset from one another about a casing.
In the same field of endeavor, Crawford discloses wherein each of the plurality of antenna are offset from one another about a casing (see Fig. 1A)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Crawford with the teachings of Langlois and Hartenstein to provide good uniformity in signal strength in all directions, given that the position of a device at the other end of a link is normally not known.
	
Consider claim 14, and as applied to claim 11 above, Langlois discloses possessing non-overlapping operational angles (An object positioned some distance from beacon 100 will receive the signals transmitted by one, of directional antennas 121-128, paragraph 22).

In the same field of endeavor, Crawford discloses wherein each of the plurality of antenna are offset from one another about the casing (see Fig. 1A).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Crawford with the teachings of Langlois and Hartenstein to provide good uniformity in signal strength in all directions, given that the position of a device at the other end of a link is normally not known.
Response to Arguments
Applicant's arguments filed 12/4/2020 have been fully considered but they are not persuasive. In the argument presented on page 4, the Applicant makes reference to the interview held on 12/3/2020. As the result of the discussion, the Examiner agreed that language specifying that each antenna of the plurality of antenna is an omnidirectional antenna with a uniform antenna pattern would appear to overcome the Langlois, Crawford, and Hartenstein references. However, on further consideration, while Langlois and Crawford use directional antennas, Hartenstein explicitly discloses that antennas 114, 116, 118, 124, 126, and 128 are all omni-dual-band monopole antennas (see paragraph 38) with radiation patterns that together illustrate omni-directional characteristics, (see Fig. 3 and paragraph 39). Furthermore, while the radiation pattern with omni-directional characteristics may be considered as a uniform .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barzana (US Pat. No. 4,305,074) discloses determining the angular positon of an object using an array of omnidirectional antennas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642